Case: 09-20688     Document: 00511206011          Page: 1    Date Filed: 08/17/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                     No. 09-20688                            FILED
                                  Conference Calendar                     August 17, 2010

                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

LUCIANO GUERRA-ZAMARRIPA, also known as Luciano Guerra, also known
as Luciano Zamarizipa Guerra, also known as Juan Antonio Maldonado, also
known as Luciano Zamarippa Guerra, also known as Luciano Zamarrip Guerra,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:09-CR-324-1


Before DAVIS, SMITH, and WIENER, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Luciano Guerra-
Zamarripa has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Guerra-Zamarripa has filed a
response. Our independent review of the record, counsel’s brief, and Guerra-
Zamarripa’s response discloses no nonfrivolous issue for appeal. Accordingly,



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20688   Document: 00511206011 Page: 2    Date Filed: 08/17/2010
                                No. 09-20688

counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5 TH C IR.
R. 42.2.




                                     2